DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12, 13, and 15 are pending. Claims 11 and 14 have been canceled.
The foreign priority document No. 10-2017-0036189 filed on March 22, 2017 in the Republic of Korea has been received and it is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohno et al. (US 2003/0049540).
With regard to claim 1, Kohno et al. teach a secondary battery including:
-a negative electrode comprising carbon fiber;
-a positive electrode comprising LiCoO2;
-an electrolyte comprising a mixed solvent of ethylene carbonate (EC) and -butyrolactone (BL), LiBF4, and a polyethylene oxide additive (Example 1 in par.0090-0097).
LiBF4 is a lithium salt, as required in claim 1.
	The mixture of ethylene carbonate (EC) and -butyrolactone (BL) meets the limitations for the non-aqueous solvent in claim 1.

LiCoO2 meets the limitations of claim 1 for a positive active material, which is a composite oxide of lithium and Co.
Kohno et al. further teach that the battery is charged at 4.2V at 0.2C and discharged down to 3.0V at 0.2C, at 45oC (par.0102). The temperature is within the range for the charging and discharging temperature in claim 1.
The specification of the instant application teaches that a lithium secondary battery is subjected at one cycle of charging-discharging at a C-rate in a range of 0.001-0.4C, at a temperature between 25-80oC. The voltage at which the charging and discharging is performed is about 2.7V to about 4.4V (par.0036-0038). The specification further teaches that a passivation layer in the form of a film and a particulate passivation layer are formed on the negative electrode when the above-mentioned condition for charging and discharging are met (par.0039).
The C-rate of the charging and discharging, the voltages, and the temperature of Kohno et al. are within the ranges in par.0036-0038 of the specification. 
Additionally, the specification of the instant application allows for a positive electrode comprising composite oxides of Li and Co (par.0048-0050), for a negative electrode comprising carbonaceous material (par.0058), and for an electrolyte comprising the organic solvents, LiBF4, and additives (par.0042, par.0071-0073).
Therefore, absent a record to the contrary, it is expected that a passivation layer in form of a film and a particulate passivation layer are formed on the negative electrode of Kohno et al. after the cycle of charging-discharging.
Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 2, the specification of the instant application allows for a positive electrode comprising composite oxides of Li and Co (par.0048-0050), for a negative electrode comprising carbonaceous material (par.0058), and for an electrolyte comprising the organic solvents, LiBF4, and additives (par.0042, par.0071-0073).
The specification of the instant application teaches that a lithium secondary battery is subjected at one cycle of charging-discharging at a C-rate in a range of 0.001-0.4C, at a temperature between 25-80oC. The voltage at which the charging and discharging is performed is about 2.7V to about 4.4V (par.0036-0038). The specification further teaches that a passivation layer in the form of a film and a particulate passivation layer are formed on the negative electrode when the above-mentioned condition for charging and discharging are met (par.0039), and the film-like passivation layer may have a thickness of 10nm or greater (par.0021).
The C-rate of the charging and discharging, the voltages, and the temperature of Kohno et al. are within the ranges in par.0036-0038 of the specification. 
 (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 3, the specification of the instant application allows for a positive electrode comprising composite oxides of Li and Co (par.0048-0050), for a negative electrode comprising carbonaceous material (par.0058), and for an electrolyte comprising the organic solvents, LiBF4, and additives (par.0042, par.0071-0073).
The specification of the instant application teaches that a lithium secondary battery is subjected at one cycle of charging-discharging at a C-rate in a range of 0.001-0.4C, at a temperature between 25-80oC. The voltage at which the charging and discharging is performed is about 2.7V to about 4.4V (par.0036-0038). The specification further teaches that a passivation layer in the form of a film and a particulate passivation layer are formed on the negative electrode when the above-mentioned condition for charging and discharging are met (par.0039), and the ratio D300/D1 is between 1 and 1.5, wherein D300 is the thickness of the passivation layer in the form of a film after 300 cycles of charging and discharging, and D1 is the thickness of the passivation layer in the form of a film after one cycle of charging and discharging (par.0023).
The C-rate of the charging and discharging, the voltages, and the temperature of Kohno et al. are within the ranges in par.0036-0038 of the specification. 
Therefore, absent a record to the contrary, it is expected to obtain a passivation layer in the form of a film wherein the ratio D300/D1 is between 1 and 1.5, on the  (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 4, the specification of the instant application allows for a positive electrode comprising composite oxides of Li and Co (par.0048-0050), for a negative electrode comprising carbonaceous material (par.0058), and for an electrolyte comprising the organic solvents, LiBF4, and additives (par.0042, par.0071-0073).
The specification of the instant application teaches that a lithium secondary battery is subjected at one cycle of charging-discharging at a C-rate in a range of 0.001-0.4C, at a temperature between 25-80oC. The voltage at which the charging and discharging is performed is about 2.7V to about 4.4V (par.0036-0038). The specification further teaches that a passivation layer in the form of a film and a particulate passivation layer are formed on the negative electrode when the above-mentioned condition for charging and discharging are met (par.0039), and the thickness of the particulate passivation layer is 100-600nm (par.0024).
The C-rate of the charging and discharging, the voltages, and the temperature of Kohno et al. are within the ranges in par.0036-0038 of the specification. 
Therefore, absent a record to the contrary, it is expected that a particulate passivation layer with a thickness of 100-600nm is formed on the negative electrode of Kohno et al. after the charging/discharging cycle (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
4, and additives (par.0042, par.0071-0073).
The specification of the instant application teaches that a lithium secondary battery is subjected at one cycle of charging-discharging at a C-rate in a range of 0.001-0.4C, at a temperature between 25-80oC. The voltage at which the charging and discharging is performed is about 2.7V to about 4.4V (par.0036-0038). 
The specification further teaches that a passivation layer in the form of a film and a particulate passivation layer are formed on the negative electrode when the above-mentioned condition for charging and discharging are met (par.0039), and the particulate passivation layer includes spherical particles with an average diameter of 50-500nm (par.0026).
The C-rate of the charging and discharging, the voltages, and the temperature of Kohno et al. are within the ranges in par.0036-0038 of the specification. 
Therefore, absent a record to the contrary, it is expected that a particulate passivation layer including spherical particles with an average diameter of 50-500nm is formed on the negative electrode of Kohno et al. after the charging/discharging cycle (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 6, the specification of the instant application allows for a positive electrode comprising composite oxides of Li and Co (par.0048-0050), for a 4, and additives (par.0042, par.0071-0073).
The specification of the instant application teaches that a lithium secondary battery is subjected at one cycle of charging-discharging at a C-rate in a range of 0.001-0.4C, at a temperature between 25-80oC. The voltage at which the charging and discharging is performed is about 2.7V to about 4.4V (par.0036-0038). The specification further teaches that a passivation layer in the form of a film and a particulate passivation layer are formed on the negative electrode when the above-mentioned condition for charging and discharging are met (par.0039), and the ration of the thickness of the particulate passivation layer to a thickness of the passivation layer in the form of a film is from 20:1 to 3:1 (par.0027).
The C-rate of the charging and discharging, the voltages, and the temperature of Kohno et al. are within the ranges in par.0036-0038 of the specification. 
Therefore, absent a record to the contrary, it is expected that a particulate passivation layer and a passivation layer in the form of a film with a thickness ration from 20:1 to 3:1 are formed on negative electrode of Kohno et al. after the charging/discharging cycle (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 7, the specification of the instant application allows for a positive electrode comprising composite oxides of Li and Co (par.0048-0050), for a negative electrode comprising carbonaceous material (par.0058), and for an electrolyte comprising the organic solvents, LiBF4, and additives (par.0042, par.0071-0073).
oC. The voltage at which the charging and discharging is performed is about 2.7V to about 4.4V (par.0036-0038). The specification further teaches that a passivation layer in the form of a film and a particulate passivation layer are formed on the negative electrode when the above-mentioned condition for charging and discharging are met (par.0039), and the passivation layer includes an inorganic compound (par.0029).
The C-rate of the charging and discharging, the voltages, and the temperature of Kohno et al. are within the ranges in par.0036-0038 of the specification. 
Therefore, absent a record to the contrary, it is expected that a particulate passivation layer including an inorganic compound is formed on the negative electrode of Kohna et al. after the charging/discharging cycle (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 8, the specification of the instant application allows for a positive electrode comprising composite oxides of Li and Co (par.0048-0050), for a negative electrode comprising carbonaceous material (par.0058), and for an electrolyte comprising the organic solvents, LiBF4, and additives (par.0042, par.0071-0073).
The specification of the instant application teaches that a lithium secondary battery is subjected at one cycle of charging-discharging at a C-rate in a range of 0.001-0.4C, at a temperature between 25-80oC. The voltage at which the charging and discharging is performed is about 2.7V to about 4.4V (par.0036-0038). The specification 
The C-rate of the charging and discharging, the voltages, and the temperature of Kohno et al. are within the ranges in par.0036-0038 of the specification. 
Therefore, absent a record to the contrary, it is expected that a particulate passivation layer is formed on at least 40% by area of the surface of the negative electrode of Kohno et al. after the charging/discharging cycle (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 9, the specification of the instant application allows for a positive electrode comprising composite oxides of Li and Co (par.0048-0050), for a negative electrode comprising carbonaceous material (par.0058), and for an electrolyte comprising the organic solvents, LiBF4, and additives (par.0042, par.0071-0073).
The specification of the instant application teaches that a lithium secondary battery is subjected at one cycle of charging-discharging at a C-rate in a range of 0.001-0.4C, at a temperature between 25-80oC. The voltage at which the charging and discharging is performed is about 2.7V to about 4.4V (par.0036-0038). The specification further teaches that a passivation layer in the form of a film and a particulate passivation layer are formed on the negative electrode when the above-mentioned condition for charging and discharging are met (par.0039), and the passivation layer in the form of a film is on at least 35% by area of the surface of the negative electrode (par.0034).

Therefore, absent a record to the contrary, it is expected that a passivation layer in the form of a film is formed on at least 35% by area of the surface of the negative electrode of Kohno et al. after the charging/discharging cycle (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 10, Kohno et al. teach that the battery is charged at 4.2V at 0.2C and discharged down to 3.0V at 0.2C (par.0102).The C-rates of 0.2C are within the claimed range.
With regard to claims 12 and 13, Kohno et al. teach that the negative electrode comprises a current collector in form of a copper foil and a negative electrode layer on both sides of the current collector (oar.0093). The negative electrode layer comprises mesophase pitch-based carbon fiber (par.0093), which is a carbonaceous material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. (US 2003/0049540).

	The battery of Example 1 does not comprise vinylene carbonate or vinyl ethylene carbonate.
However, Kohno et al. teach that a solvent mix of butyrolactone and ethylene carbonate is functionally equivalent to a solvent mix of butyrolactone, ethylene carbonate, and vinylene carbonate (par.0066-0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a solvent mix of butyrolactone, ethylene carbonate, and vinylene carbonate in the electrolyte in Example 1 of Kohno et al.
The vinyl carbonate is equivalent to the additive in claim 15.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12, 13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to the claim;
-the rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot following the cancelation of claim 14; and

However, new grounds of rejection for claims 1-10, 12, 13, and 15 are shown in paragraphs 4-7 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANCA EOFF/Primary Examiner, Art Unit 1796